DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims have support in the originally filed specification.  However, as discussed in the 112(a) rejection below, the claims do not have support for the source diameter being smaller than the core diameter in an embodiment with the plurality of transport fibers, as the specification does not recite this relationship and the relationship does not necessarily flow from the teachings of the embodiment of Fig. 43, which Applicant states provides support for said limitation, as there are intervening elements between the light source and the fibers that could potentially alter the beam diameter.  Furthermore, Applicant’s remarks and amendments raise doubts as to where the “source diameter” is actually located in such an embodiment, as discussed in the 112(b) rejection, below.  Applicant’s cited specification Paragraph 492 recites the white light source modules generating a source diameter, but Applicant also argues that the light coupling into the fibers in Fig. 43, where the light has already passed through optional optical supply member 4340 and optical switching member 4350, necessitates that the source diameter is smaller than the core diameter.  Therefore, it appears that the Specification uses source diameter as the immediate output of the light source, or in 
Applicant states that the Double Patenting Rejections will be dealt with upon resolution of the other rejections.  The Double Patenting Rejections are repeated herein in order to keep track of the rejections.
Applicant argues that the references cited use a single fiber or a fiber bundle and not a plurality of transport fibers with a source diameter smaller than the core diameter of each transport fiber.  However, the new grounds of rejection teach applying the light source to a plurality of transport fibers (see rejection of claim 59, Erdl et al. WO 2019/086176 A1 Fig. 1) and having a source diameter (diameter in the vicinity of the entrance to an individual transport fiber, as discussed in the 112(b) rejection) smaller than the core diameter of an individual fiber, as taught by Yatsuda et al., in order to allow for input into the fiber core.

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 10/25/2021 have been considered.
	
	Claim Objections
	The amendments filed 11/9/2021 are sufficient to overcome the objections to the claims stated in the previous office action.  Therefore, said objections are withdrawn.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 27-28 recites “wherein the plurality of fibers each have a core diameter of about 10 micrometers to about 2 mm, and the one or more optic members are configured to provide the white light emission with a diameter smaller than the core diameter.”
However, there does not appear to be support for this limitation in the specification as originally filed.  Paragraphs 327, recites a source diameter of 0.33 mm with an individual 1 m fiber diameter and Paragraphs 492, 529, 549, recites a source 
The specification does not convey to one having ordinary skill in the art that the relationship of the source diameter smaller than a core diameter of one transport fiber in an embodiment with multiple transport fibers is a feature that the inventors had possession of at the time the invention was filed. 
Applicant’s remarks on Page 10, filed 11/9/2021 point to Paragraphs 492 reciting a source dimeter of about 0.1 mm to about 3 mm and Fig. 43, Paragraph 389 with MEMS mirrors directing light into different fibers 4330.  However, Fig. 43 shows intervening elements 4340 and 4350 between the light source 4315 and the fibers 4330. The mere fact that light is directed into fibers does not convey to one having ordinary skill in the art at the source diameter is smaller than the core diameter as claimed because in the embodiment with a plurality of fibers, intervening elements may alter the diameter of the beam from the source.  Furthermore, it is not clear that the lens/optic member (part of the light source) is actually “configured to provide the white light emission to the plurality of transport fibers with a source diameter smaller than the core diameter” when there are intervening elements that may also influence the beam diameter.
It is not clear where the diameter of the term “source diameter” would be measured, but presumably would be close to the source.  As seen in Applicant’s Fig. 43, the source outputs light to optional waveguide 4340 and subsequently to switching 
Insofar as the source diameter were to be the diameter exiting directly in the vicinity of the source 4315, it would not necessarily be the case that the source diameter needs to be smaller than an individual fiber as intervening elements 4340 and 4350 and the distance travelled would affect the beam diameter of the output light.  As seen in Erdl et al. (WO 2019/086176 A1), the beam diameter delivered to switching element 5 is collimated and intervening elements affect the beam diameter with the beam diameter eventually delivered to the fiber 9 is depicted as smaller.  One having ordinary skill in the art would therefore not conclude based on Applicant’s Specification that the diameter of the beam directly exiting a light source would need to be smaller than that of an individual fiber transport fiber.  
Claims 2-19 and 21 are dependent on claim 1 and contain the same deficiencies. 
Furthermore, claim 17 recites wherein the one or more leaky fibers comprises a light output characterized by an effective luminous flux of greater than 25 lumens in an optical efficiency of greater than 35% out of the leaky fiber.  Applicant’s paragraph 327 recites “Optionally, the headlight module 3420 is configured to deliver 35% or 50% or more light from source 3410 on the road.”
However this embodiment is not directed to having a plurality of passive luminaries as now recited in the claim.  While Applicant has relied on the embodiment of Fig. 43 to allegedly show the source diameter being smaller than a core diameter for an 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “source diameter.”  Applicant’s remarks 11/9/2021, Page 10, argue that the light being coupled into different optical fibers implies that the source diameter is smaller than a core diameter of an individual fiber.  This raises the issue of what Applicant considers to be the “source diameter.”  Taken in its plain meaning, the term “source diameter” would appear to mean a diameter of the beam exiting directly from the light source or in the vicinity thereof.  However, Applicant’s arguments seem to indicate that Applicant considers the source diameter to be the beam diameter at the input to the optical fibers, even if there are intervening elements such as 
Therefore, it is unclear where the diameter of the source diameter is actually measured, at the vicinity of the source or at the vicinity of the input of the fiber, even if there are elements intervening between the source and the fiber.  For the purposes of examination, the term “source diameter” will be examined as though it recited the diameter at which the beam enters an individual transport fiber (which appears to be new matter).  
Furthermore, it is unclear what constitutes the lens member being “configured to provide the white light emission to the plurality of transport fibers with a source diameter smaller than the core diameter” when there are intervening elements that would potentially influence the beam diameter.  Does it merely mean that the lens is in the optical path and the source diameter at the input to the fiber is smaller than the core diameter?  Does it mean that the lens forms an uninterrupted narrowing of the beam even through intervening elements (which does not appear to be the case, especially with the presence of optical fiber 4340 of Fig. 43)?  For the purposes of examination, the limitation will be examined to require that the lens member is in the optical path and the source diameter (at the entry to the fiber) is smaller than the core diameter.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10, 12 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 59, 60, 62, 75 and 76 of copending Application No. 16/597,795 (reference application) and further in view of over Raring et al. (US PGPub 2017/0051883 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 59, 60, 62, 75 and 76 of ‘795 recite substantially all the limitations of claims 1, 2, 10, 12, and 21, except the angle of incidence.
However, Raring et al. teaches an angle of incidence configured between the laser electromagnetic radiation and the primary surface of the phosphor member 406, the phosphor member 406 configured to convert at least a fraction of the laser electromagnetic radiation with the first wavelength landed in a spot greater than 5 micrometers (Paragraph 91 and 213, less than 50 or 100 microns) on the primary 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the angle of incidence as taught by Raring et al. since the selection from among known suitable arrangements for their known purposes is generally within the abilities of one having ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US PGPub 2017/0051883 A1) in view of Rousseau et al. (US PGPub 2016/0131334 A1) and Niemi (USPN 4,152,752 A) and Hikmet et al. (US PGPub 2012/0170602 A1) and Yatsuda et al. (US PGPub 2014/0376246 A1) and Nakazato et al. (US PGPub 2016/0245471 A1) and Erdl et al. (WO 2019/086176 A1, of record, citations herein refer to the machine translation, also of record 11/24/2020), or alternatively in further view of Li et al. (US PGPub 2014/0268815 A1) and English et al. (US PGPub 2003/0063476 A1) and Abu-Ageel (US PGPub 2010/0046234 A1).
As to claim 1, Raring et al. discloses (Fig. 26) A laser-based fiber-coupled white light illumination system comprising: one or more white light source modules located at a source position, each comprising: a laser device 402 comprising a gallium and nitrogen containing material (Paragraph 253) and configured as an excitation source, the laser device comprising an output facet configured to output a laser emission with a first wavelength ranging from 385 nm to 495 nm (Paragraph 92); a phosphor member 406 configured as a wavelength converter (Paragraph 91) and an emitter (Paragraph 199) and disposed to allow the laser electromagnetic radiation being optically coupled to a primary surface of the phosphor member 406; an angle of incidence configured between the laser electromagnetic radiation and the primary surface of the phosphor member 406, the phosphor member 406 configured to convert at least a fraction of the laser electromagnetic radiation with the first wavelength landed in a spot greater than 5 micrometers (Paragraph 91 and 213, less than 50 or 100 microns) on the primary surface to a phosphor emission with a second wavelength that is longer than the first wavelength (Paragraph 199); a light-emission mode characterizing the phosphor member with a white light emission being generated from at least an interaction of the laser electromagnetic radiation with the phosphor emission (Paragraphs 199 and 254), 

    PNG
    media_image1.png
    428
    499
    media_image1.png
    Greyscale
Raring et al.

    PNG
    media_image2.png
    428
    577
    media_image2.png
    Greyscale
Raring et al.

    PNG
    media_image3.png
    420
    619
    media_image3.png
    Greyscale
Raring et al.

Rousseau et al. teaches (Fig. 4) including collimator 3 and focuser 7 together serve to input light from phosphor 2 to fiber end 8B (Paragraph 23).

    PNG
    media_image4.png
    519
    497
    media_image4.png
    Greyscale
Rousseau et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include collimating and focusing lenses in the light source package in addition to the collimating lens of Raring et al. in order to focus the beam down to the size of an optical fiber, as taught by Rousseau in order to apply the light source to fiber applications.

	Niemi teaches (Figs. 1 and 6) a light source 4 using fiber optics 9 (Col. 3, lines 12-16) to deliver light to one or more passive luminaries 11 substantially free of electrical power supply disposed at an illumination location coupled to the respective second ends to distribute the Page 2 of 7Appl. No.Amdt. dated October 9, 2019 Preliminary Amendmentlight emission of light source 4 to one or more illumination patterns, wherein the illumination location 2 is separated from the one or more white light source module 4 location by a remote distance.

    PNG
    media_image5.png
    324
    484
    media_image5.png
    Greyscale
Niemi
	Therefore, it would be obvious to one having ordinary skill in the art at the time the invention to apply the device of Raring et al. in view of Rousseau et al. to the building illumination system of taught by Niemi, in order to apply the advantages, of Raring et al. in view of Rousseau et al., such as compact, high brightness and high efficiency light source, to a building illumination system.

Hikmet et al. teaches (Figs. 1 and 6) using a laser source 1 and phosphor converter 2 to output substantially Lambertian laser (Paragraph 29, laser light induced to Lambertian) and phosphor light (Paragraph 3, phosphor is Lambertian) in order to increase light uniformity.  (Paragraph 4, Figs. 2 and 6 show increased uniformity in emission patterns between the blue laser and yellow phosphor light, Paragraph 28, nearly constant white point).

    PNG
    media_image6.png
    260
    382
    media_image6.png
    Greyscale
Hikmet et al.

    PNG
    media_image7.png
    285
    455
    media_image7.png
    Greyscale
Hikmet et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify Raring et al. in view of Rousseau et al. and Niemi to make the light output of the light source to be white with Lambertian light distribution, and therefore also incoherency, in order to increase uniformity of the emission patterns, as taught by Hikmet et al..
	Furthermore, Raring et al. teaches the white light source module has a collimating element (Fig. 32, Paragraph 269, cap member as lens; Fig. 35 #608, Paragraph 290) and Rousseau teaches a focusing element (Fig. 4 #7), but Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. is silent as to Applicant’s core diameter of the one or more fibers and the optic members providing white light emission with a source diameter smaller than the core diameter.
Yatsuda et al. teaches (Fig. 14) using lens 18 to focus the beam into the fiber core 14, wherein the white light emission is input with a source diameter smaller than a core diameter 22.

    PNG
    media_image8.png
    719
    346
    media_image8.png
    Greyscale
Yatsuda et al.
Nakazato et al. teaches (Fig. 2) the optical transmission fiber 18 having a core diameter of 100 to 800 micrometers (Paragraph 127), wherein the optical transmission fiber comprises glass (Paragraph 124).

    PNG
    media_image9.png
    291
    472
    media_image9.png
    Greyscale
Nakazato et al.
Since the output beam from the light source needs to be input into the fiber, as taught by Yatsuda et al., it would be obvious that said white light source module output beam diameter is also 100 to 800 micrometers in order to fit the output beam into the 
	With respect to the combination of a Lambertian emission with a small fiber core diameter, while light source of Yatsuda et al. (Paragraph 91) and Nakazato et al. (Paragraph 92) is a laser light source, since the primary reference Raring et al. teaches a collimating element (Fig. 32, Paragraph 269, cap member as lens; Fig. 35 #608, Paragraph 290) to collect the light and Rousseau et al. teaches a focusing optic 7, it would be apparent to one having ordinary skill in the art that a collimating and focusing lens would similarly focus the light beam down to a suitable size for a light fiber, particularly, a light fiber of small size such as 100 to 800 micrometers taught by Nakazato et al. as suitable for transport of light.  As seen in MPEP §2143(I)(C, D), use of a known technique to improve similar devices in the same way or applying a known technique to a known device ready for improvement to yield predictable results are exemplary rationales for obviousness.
Alternatively, Li et al. teaches (Fig. 3) a light source 125 (which may be lasers or LEDs, Paragraphs 23 and 60) wherein the fiber diameter of 0.5- 20 mm (Paragraphs 25 and 26) with high numerical aperture (Paragraph 26, numerical aperture of at least 0.7, 0.8 or 0.9), wherein an increasing numerical aperture improved coupling efficiency (Paragraph 26), with optic 160 in order to collimate or focus the light into the fiber (Paragraphs 59 and 60).  

    PNG
    media_image10.png
    554
    481
    media_image10.png
    Greyscale
Li et al.
English et al. teaches that LED have substantially Lambertian emission (Paragraph 25).
Since the LED is known to have Lambertian emission, as taught by English et al. and is still suitable to be used with a small diameter fiber on the order of the same size as that of Nakazato et al., as taught by Li et al. (Paragraph 25 and 26, core size not recited, but entirety of core plus cladding diameter in the 0.5 mm to 20 mm range, with the core necessarily being less than that), and the laser and phosphor of the modified device of the prior art is Lambertian, as modified by Hikmet et al. (Paragraphs 3 and 29), one having ordinary skill in the art would find it obvious to use the optical focusing and collimating elements as well as fiber of similar size and similar core size since the selection of from among known suitable elements for their known purposes is generally within the abilities of one having ordinary skill in the art and also since using similar elements would lead to readily availability of components since the prior art device with LEDs and lasers already use these components.  Furthermore, it would be obvious to 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify the prior art device to make the fiber have the combination of small diameter and high numerical aperture in order to provide a compact fiber that also has high coupling efficiency, as taught by Li et al.  Therefore, in terms of expectation of success, one having ordinary skill in the art would predictably expect to be able to form the combination of small fiber diameter and high numerical aperture (and therefore high coupling efficiency and ability to couple with focused light from a Lambertian emitter).  
Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. teaches using a plurality of fiber optics (Niemi #9) each outputting to a respective passive luminary 11, but is silent as to Applicant’s claimed plurality of fibers all configured to receive the white light from the one or more optic members, wherein the source diameter is smaller than each individual fiber core diameter.
Erdl et al. teaches (Fig. 1) an optic member 4, a plurality of optical transport fibers 9 (Page 4, line 156); and an optical switching module 5 providing a selective coupling between the light input via and first ends of the plurality of optical transport fibers 9, wherein the optical switching module 5 is configured to couple the white light emission from the input to selected ones of the first ends of the plurality of optical transport fibers 9 (Page 5, lines 165-174) in order to control the illumination of different luminaries from one light source and allowing illumination of only the desired luminaries (Page 5, lines 182-203).

    PNG
    media_image11.png
    386
    441
    media_image11.png
    Greyscale
Erdl et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include an optical switch in order to selectively distribute light to the separate passive luminaries of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. in order to allow control of the light to the luminaries by way of the switching device, as taught by Erdl et al.  It would be obvious furthermore to have the light input to the transport fibers with diameters in the range of 100 to 800 micrometers as discussed above with respect to Nakazato et al. since the selection from suitably sized fibers is generally within the abilities of one having ordinary skill in the art, and such that the diameter of the light beam is smaller than the diameter of the fiber core, in order to fit the output beam into the optical fiber, as discussed above with respect to Yatsuda et al.  As discussed with respect to the 112(b) rejection above, the 
It is noted that the lens 4 used by Erdl et al. is depicted as a collimating lens.  However, one having ordinary skill in the art at the time of the invention would understand that the focusing lens of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al., or alternatively in further view of Li et al. and English et al. would also be applicable to the switching element 5 and doing so would allow the use of only one package type that is applicable to both switching embodiments and static embodiments.
Alternatively, Abu-Ageel teaches (Fig. 6B) a focusing lens 1860 (Paragraph 100) before the switching element 1970 (Paragraphs 100, 103).

    PNG
    media_image12.png
    696
    512
    media_image12.png
    Greyscale
Abu-Ageel


As to claim 2, Raring et al. discloses (Figs. 31, 32) that each of the one or more white light source modules comprises a surface- mount device (SMD) type package (Paragraphs 264, 268, 269).
	As to claim 3, Raring discloses (Fig. 35) that each of the one or more white light source modules comprises a package selected from a flat package( Paragraph 290), TO9 Can, TO56 Can, TO-5 can, TO-46 can, CS-Mount, G-Mount, C-Mount, and micro-channel cooled package.
As to claim 4, Raring et al. discloses that the total luminous flux is about 100 lumens to about 2000 lumens or greater (Paragraph 217, 10,000 lumens).
As to claim 6, Raring et al. is silent as to the material of the fiber and the type of core of the fiber.
Yatsuda et al. teaches the fiber being made of glass (Paragraph 95).
Nakazato et al. teaches the fiber being made of glass (Paragraph 124).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the fiber a glass fiber, as taught by Yatsuda et al. and Nakazato et al., since the selection from among known suitable fiber types for their known purposes is generally within the abilities of one having ordinary skill in the art.

As to claim 18, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel teaches (Niemi Fig. 6) that the passive luminary comprises one or more light-emission and light-shaping features therein based on scattering, reflection 36a (Col. 4, line 44), color conversion, and/or collimation to produce a desired spatial illumination pattern, color quality, and/or aesthetic characteristic.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel as applied to claim 1 above, and further in view of Gaydoul (US PGPub 2008/0049440 A1).
As to claim 5, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel teaches a plurality of passive luminaries 
Gaydoul teaches (Paragraphs 13 and 14) a passive luminary with side-light fibers for path or step markings in the form of lines (i.e. one-dimensional).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include passive luminaries one-dimensional configuration in order to form path or step markings in the form of lines, as taught by Gaydoul.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel as applied to claim 1 above and further in view of Gaydoul and Bennett et al. (US PGPub 2014/0247619 A1).
As to claim 7, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel is silent as to Applicant’s one or more leaky fibers.
Gaydoul teaches (Paragraphs 13 and 14) a passive luminary with side-light fibers for path or step markings in the form of lines (i.e. one-dimensional).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include passive luminaries one-dimensional configuration in order to form path or step markings in the form of lines, as taught by Gaydoul.

Bennett et al. teaches (Figs. 1 and 2C) a light source 130 using a transmission fiber 135 (Paragraph 30, intervening optical fiber, Paragraph 59, transmission fiber, Paragraph 61 light transmission element) to deliver light to one or more leaky (Fig. 5, Paragraph 59, 77) passive luminaries 140 substantially free of electrical power supply (Paragraph 63, passive) disposed at an illumination location (within 110) coupled to the respective second ends (end of 135 connecting to 140) to distribute the light emission of the light source 130 to one or more illumination patterns, wherein the illumination location 120 is separated from the one or more light source modules 130 location 110 by a remote distance (separated by distance of 135).
Therefore, it would be obvious to one having ordinary skill in the art at the time the invention to apply the device of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Gaydoul, or alternatively in further view of Li et al. and English et al. and Abu-Ageel to use a transport section followed by a leaky fiber section in order to deliver light to the desired place and then subsequently emit the light, as taught by Bennett et al.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel as applied to claim 1 above, and further in view of Kitano et al. (US PGPub 2018/0017220 A1).
	As to claim 8, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel is silent as to Applicant’s optical connector.
	Kitano et al. teaches (Fig. 1) an optical connector 350 for detachably connecting (Paragraph 31) the one or more passive luminaries 100 to the respective second ends 351 of the one or more fibers 310 to deliver the light emission in order to prevent a change in the position of the light output due to shaking due to the rigid nature of connected element 320 (Paragraphs 29, 54).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel to include a detachable connector similar to that of Kitano et al. at the passive luminary in order to allow for a flexible fiber connected to a rigid connected element to prevent a change in position of the light output due to shaking, as taught by Kitano et al.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Kitano et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel as applied to claim 8 above, and further in view of Bennett et al., or alternatively in further view of Henningsen (USPN 6,296,383 B1).
Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Kitano et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel teaches (Erdl et al.) switching member 5, but Erdl et al. is silent as to a white light supply member.
Niemi teaches a white light supply member (Niemi Fig. 1, #7).
It would be obvious to one having ordinary skill in the art at the time of the invention to include a white light supply member in order to transport the light to the light directing device, as taught by Niemi.
Alternatively, it is noted that the directing device of Niemi is not a MEMS switching device as in Erdl et al.  
However, Henningsen teaches discloses wherein the switching unit 3 is provided with a previous transport fiber 5’ (Fig. 1b) or as provided without previous transport fiber (Fig. 1a), thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide a single transport fiber between the light source and the switching element, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.
Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Kitano et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel and Henningsen et al. is silent as to 
Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the device to make the coupling efficiency 40 to 95% in order to efficiently use as much light as possible, as taught by Bennett.
Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Kitano et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel and Henningsen et al. 
However, as discussed above, English et al. teaches that LED have substantially Lambertian emission (Paragraph 25) and Hikmet et al. a laser and phosphor source is Lambertian (Paragraphs 3 and 29).
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Kitano et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel and Henningsen et al. is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency 
 As to claim 10, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Kitano et al. and Bennett et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel and Henningsen teaches (Erdl et al. Fig. 1) an optical switch module 5 configured to switch one input of white light emission to one of multiple outputs respectively to multiple optical channels 9 respectively coupled to multiple passive luminaries 10, a fast switching MEMS mirror 5 (Page 3, lines 91-95, 104; Page 5, lines 165-168) to generate spatial modulation to the multiple optical channels, one or more sensors to collect environmental information at the illumination location, and a controller (Page 3, line 120-Page 4, line 138) including sensor signal input unit (controller must have an input unit since it receives information from the sensor), processing unit (controller must have processing unit since it evaluates the detected light intensity), and driver unit (controller must have driver unit since it controls the light units) configured to process the sensor signal to generate a feedback control signal to drive the one or more white light source modules in order to control the illumination of different luminaries from one light source and allowing illumination of only the desired luminaries (Paragraphs 30-34).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to control the illumination of different luminaries from one light source to allow illumination of only the desired luminaries, as taught by Erdl et al.
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Kitano et al. and Bennett et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel and Henningsen as applied to claim 10 above, and further in view of Caruso et al. (US PGPub 2009/0086475 A1)
As to claim 11, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Kitano et al. and Bennett et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel and Henningsen is silent as to Applicant’s tuning of the light source module.
Caruso et al. teaches (Fig. 1) moving the wavelength conversion material 16, wherein the wavelength conversion material 16 varies over its length in order to allow for tuning of the light (Paragraph 34-40) by adjusting the laser electromagnetic radiation from the laser device and the phosphor emission from the phosphor member to achieve color tuning and illumination pattern adjustment of the white light emission, for example to tune between warm and cool white color temperatures (Paragraph 64) .
.

Claims 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel as applied to claim 1 above, and further in view of Gaydoul and Bennett et al. and Fewkes et al. (US PGPub 2013/0088888 A1).
As to claim 13, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel is silent as to Applicant’s one or more leaky fibers.
Gaydoul teaches (Paragraphs 13 and 14) a passive luminary with side-light fibers for path or step markings in the form of lines (i.e. one-dimensional).

Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Gaydoul, or alternatively in further view of Li et al. and English et al. and Abu-Ageel teaches side-emitting fibers (Gaydoul Paragraphs 13 and 14) having side-emitting fibers, but does not explicitly state whether there are fibers (transporting) and leaky fibers (emitting).
Bennett et al. teaches (Figs. 1 and 2C) a light source 130 using a transmission fiber 135 (Paragraph 30, intervening optical fiber, Paragraph 59, transmission fiber, Paragraph 61 light transmission element) to deliver light to one or more passive luminaries 140 substantially free of electrical power supply (Paragraph 63, passive) disposed at an illumination location (within 110) coupled to the respective second ends (end of 135 connecting to 140) to distribute the light emission of the light source 130 to one or more illumination patterns, wherein the illumination location 120 is separated from the one or more light source modules 130 location 110 by a remote distance (separated by distance of 135).
Therefore, it would be obvious to one having ordinary skill in the art at the time the invention to apply the device of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel to use a transport section followed by a leaky fiber section in order to deliver light to the desired place and then subsequently emit the light, as taught by Bennett et al.  

Fewkes teaches (Fig. 9B) connecting the transmission fiber 12A and the leaky fiber 12 by splicing 164 (Paragraph 102).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Gaydoul and Bennett et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel to connect the second ends of the one or more transmission fiber and the leaky fiber by splicing in order to ensure proper connection and since the selection from among known suitable connection arrangements for their known purposes is generally within the abilities of one having ordinary skill in the art.
As to claim 14, over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Gaydoul and Bennett et al. and Fewkes et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel teaches that the leaky fiber 140 comprises a scattering feature (Bennett et al. Paragraphs 77; Fewkes et al. Paragraph 63, Fig. 2, #32) therein to produce uniform light scattering over illumination angles up to 360 degrees around (Bennett et al. Fig. 5A, Fewkes et al. Paragraph 63, Fig. 9A).
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Gaydoul and Bennett et al. and Fewkes et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel as applied to claim 13 above, and further in view of Bickham et al. (US PGPub 2011/0122646 A1).
As to claim 15, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Gaydoul and Bennett et al. and Fewkes et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel is silent as to Applicant’s claimed directional side scattering characteristics yielding preferential illumination in a range of angles off zero degrees along the length of fiber body up to 90 degrees perpendicular to the fiber body.
Bickham et al. teaches (Figs. 1 and 6B) a leaky fiber that directionally side scatters with preferential illumination in the forward direction at angles off zero degrees 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include scattering elements and white ink coat in order to make the light more uniform as taught by Bickham et al.  Even though the modification is to make the light more uniform, significant directionality still exists at the wide forward angles as seen in Bickham et al. Fig. 6B.  Since this is taught as a suitable amount of uniformity by Bickham et al., it would be obvious to endeavor for this type as suitable amount of uniformity.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Gaydoul and Bennett et al. and Fewkes et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel as applied to claim 13 above, and further in view of Cassarly et al. (US PGPub 2005/0231973 A1), or alternatively in further view of English et al. and Hikmet et al.
	As to claim 17, Raring et al. discloses that the light source emits with luminous flux of 10,000 lumens or greater (Paragraph 217).
Bennett teaches (Fig. 2A) a laser or LED light source 130 (Paragraph 74) coupling into the optical fiber 140 with coupling efficiency of 40 to 95%. (Paragraph 37).

Alternatively, Bennett does not explicitly state that the light coupling efficiency is for the laser and phosphor device of Raring et al. in view of Rousseau et al. and Niemi and Kitano et al.
However, as discussed above, English et al. teaches that LED have substantially Lambertian emission (Paragraph 25) and Hikmet et al. a laser and phosphor source is Lambertian (Paragraphs 3 and 29).
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the modified laser and phosphor light source of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Gaydoul and Bennett et al. and Fewkes et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency would predictably be expected to be similar between light source and optical fiber and therefore, it would be obvious to one having ordinary skill in the art that a substantially 40 to 95% coupling efficiency is achievable, as taught by Bennett et al.
Therefore, the modified device of the light source is Lambertian, which is substantially the same as an LED as seen in English et al.  Even though Bennett does not explicitly discuss the self-contained laser and phosphor light source, since the  is Lambertian and also since Bennett uses LEDs as an example of a light source and it is known the LEDs emit in Lambertian, the coupling efficiency would predictably be expected to be similar between light source and optical fiber and therefore, it would be obvious to one having ordinary skill in the art that a substantially 40 to 95% coupling efficiency is achievable, as taught by Bennett et al.
	Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Gaydoul and Bennett et al. and Fewkes et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel teaches the coupling efficiency, but is silent as to the extraction efficiency.
Cassarly et al. teaches (Figs. 1 and 15B) a leaky light guide with efficiency approaching 90% (Paragraph 76), but in all cases shown greater than or equal to 74%, with smaller diameters and longer lengths increasing efficiency (Paragraph 76).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the modifications apply the modifications of light scattering swath and tilted end mirror to the optical guide taught by Cassarly et al. to the leaky fiber of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al. and Gaydoul and Bennett et al. and Fewkes et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel in order to ensure high extraction efficiency, as taught by Cassarly et al. 


Alternatively, the coupling efficiency of 40 to 95% and extraction efficiency of about 90%, the lumen output from the leaky fiber, using the 10,000 lumen input would result in at least 3,600 lumens output from the leaky fiber with optical efficiency of greater than 90%.  It is noted that Cassarly et al. is directed to a single fiber output.  However, one having ordinary skill in the art would predictably expect similar results when applied to a plurality of fibers.  Alternatively, it would be obvious to one having ordinary skill in the art to apply a high extraction efficiency since when the general conditions of a claim are disclosed in the prior art, it is generally not inventive to discover the optimum or workable ranges by routine experimentation.  See also MPEP §2144.05(II)(A).

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel as applied to claim 1 above, and further in view of Li (US PGPub 2008/0192458 A1, hereinafter Li ‘458).
As to claim 19, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel teaches the passive luminaries to be ceiling 
Li ‘458 teaches including waveguide in chandeliers (Paragraph 47). 
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the passive luminary include a chandelier, as taught by Li, in order to apply the advantages of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel, such as a centralized light source, to chandeliers.  In the modified device, the light would pass from central light source via light pipes (like those of Niemi #9a or Erdl et al. #9) and then into the chandelier of Li substantially similarly to light fixtures 11 of Niemi. 
As to claim 21, Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and Nakazato et al. and Erdl et al., or alternatively in further view of Li et al. and English et al. and Abu-Ageel teaches the passive luminaries to be ceiling lights (Niemi Fig. 1 #11), but is silent as to the luminaries being in-door/outdoor lighting, decorative accessories, architectural features, household or industrial appliances, vehicles, submerged lightings for swimming pools and Jacuzzis.
Li teaches including waveguide decorative accessories (Paragraph 47, wall sconces, chandelier)
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the passive luminary include a decorative accessory, such as a wall sconce or chandelier, as taught by Li, in order to apply the advantages of Raring et al. in view of Rousseau et al. and Niemi and Hikmet et al. and Yatsuda et al. and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/           Examiner, Art Unit 2875                   

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875